Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 26, 28-31, 33-36, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US Patent 7,559,004).
3. 	Regarding independent claim 26, Chang et al teaches a plurality of sub-arrays (Fig. 2B, #11 in #124 as an example); a plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example) in each sub-array (Fig. 2B, #11 as an example)of the plurality of sub-arrays (Fig. 2B, #11 in #124 as an example); a plurality of memory rows (Fig. 2B, page 4 for example) in each memory block (Fig. 2B, BLOCK 0 for example)of the plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example); and a plurality of extended pages  (Fig. 3, #308) in each memory row (Fig. 3, #300) of the plurality of memory rows (Fig. 2B, page 4 for example), wherein each extended page (Fig. 3, #308) of the plurality of extended pages  (Fig. 3, #308) includes a group of data (Fig. 3, #310-#318 for example), an address (Fig. 3, #316), and an error correction code (ECC)  (Fig. 3, #318).  
Regarding claim 28, 33, Chang et al teaches each memory block (Fig. 2B, BLOCK 0 for example) of the plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example) includes at least 256 rows (Fig. 2b, column 7, lines 43-58) of memory cells and each memory row (Fig. 3, #300)of the plurality of memory rows (Fig. 2B, page 4 for example) includes at least 16 extended pages  (Fig. 3, #308, where each page has redundant areas).  
5. 	Regarding claim 29, Chang et al teaches each extended page (Fig. 3, #308) of the plurality of extended pages (Fig. 3, #308) including the group of data (Fig. 3, #310-#318 for example), the address (Fig. 3, #316), and the ECC includes at least 128 data bits (Fig. 3, #310-#318), at least 24 address bits (Fig. 3, #314, #316), and at least 16 ECC bits (Fig. 3, #318).  
6. 	Regarding claim 30, 36, Chang et al teaches sensing circuitry (Fig. 2b, #19) configured to: read an extended page (Fig. 3, #308) of the plurality of extended pages (Fig. 3, #308) in a single clock cycle to Page 3 of 8feed a communication bus with a corresponding number of bits (column 7, lines 18-24).  

7. 	Regarding independent claim 31, Chang et al teaches decoding (Fig. 2b, #17) and sensing circuitry (Fig. 2b, #19); a memory controller (Fig. 2b, #128); an array of memory cells (Fig. 2B, #124), wherein the array of memory cells (Fig. 2B, #124) comprises: a plurality of sub-arrays (Fig. 2B, #11 in #124 as an example); a plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example) in each sub-array (Fig. 2B, #11 as an example)of the plurality of sub-arrays (Fig. 2B, #11 in #124 as an example); a plurality of rows (Fig. 2b, page 4-page 6 for example) in each memory Fig. 2B, BLOCK 0 for example)of the plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example); a plurality of extended pages  (Fig. 3, #308) in each row of the plurality of rows, wherein each extended page (Fig. 3, #308) of the plurality of extended pages  (Fig. 3, #308) includes a group of data (Fig. 3, #310-#318 for example), an address (Fig. 3, #316), and an error correction code (ECC)  (Fig. 3, #318).  
8. 	Regarding claim 34, 35 Chang et al teaches each extended page (Fig. 3, #308) of the plurality of extended pages (Fig. 3, #308) including the group of data (Fig. 3, #310-#318 for example), the address (Fig. 3, #316), and the ECC comprises at least 128, 168 bits and at least 16 ECC bits (see Fig. 3 where total bits for redundant comprise more than 168 bits).  
9. 	Regarding claim 39, Chang et al teaches a communication channel or a bus (Fig. 2a, #104) provided between a memory component (Fig. 2a, #120) and a host device or a System-on-Chip (SoC), wherein the address (Fig. 3, #316) and the ECC are included in the communication channel or the bus (Fig. 2a, column 6, lines 28-46).  



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

11.	Claim 27, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent 7,559,004) in view of Brown et al (US Patent 6,208,570).
12. 	Regarding claim 27, Chang et al teaches the extended page (Fig. 3, #308). 
However Change et al is silent with respect to extended page is independently addressable.
 Brown et al teaches extended page is independently addressable (see Fig. 3, #320 and #322 for example).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Troia to the teaching of Chang et al such that address comparison would locate defect memory location, and write data correctly

13.	Claim 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent 7,559,004) in view of Yang et al (Pub. No.:  US 2016/0342494).

14. 	Regarding claim 38, 39, Chang et al teaches all limitation above.
Chang et al is silent with respect to the dummy row is located outside an address space of a corresponding block.  
Yang et al teaches the dummy row is located outside an address space of a corresponding block, a dummy row configured to: store at least internal block variables of a reading phase and a known pattern (see Fig. 3, #328, paragraph [0042]).  
Yang et al to the teaching of Chang et al such that dummy cells would help to know the data pattern (Yang et al paragraph [0042]).

15.	Claim 40-43, 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent 7,559,004) in view of Troia (Pub. No.:  US 2019/0065397).
16. 	Regarding independent claim 40, Chang et al teaches storing data (Fig. 2b, column 1, lines 50-64) in an array of memory cells (Fig. 2b); storing a memory address (Fig. 3, #316) in a first plurality of memory cells in a spare area (Fig. 3, #308); storing an error correction code (ECC)  (Fig. 3, #318) in a second plurality of memory cells in the spare area (Fig. 3, #308); and 
Chang et al is silent with respect to comparing a content of the first plurality of memory cells with an address of a requested data.  
Troia teaches comparing a content of the first plurality of memory cells with an address of a requested data (see paragraph [0024], [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Troia to the teaching of Chang et al such that address comparison would locate defect memory location, and write data correctly
17. 	Regarding claim 41, Chang et al teaches all limitation above.
However Chang et al is silent with respect to comparing the content of the first plurality of memory cells with the address of the requested data includes reading the first plurality of memory cells in the spare area to obtain the content.  
see paragraph [0024], [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Troia to the teaching of Chang et al such that address comparison would locate defect memory location, and write data correctly

18.	Regarding claim 42, Chang et al teaches the array of memory cells (Fig. 2b, #124) comprises: a plurality of memory blocks (Fig. 2B, BLOCK 0 in #11 as an example) at respective block locations (see Fig. 2b), wherein each memory block (Fig. 2B, BLOCK 0 for example) location includes an extended page (Fig. 3, #308) including a group of data (Fig. 3, #310-#318 for example) bits, address bits(Fig. 3, #316), and ECC bits (Fig. 3, #318).  
19. 	Regarding claim 43, Chang et al teaches the extended page (Fig. 3, #308) includes a string of a first group of 128 data bits (Fig. 3, #310-#318), a second group of 24 address bits(Fig. 3, #316), and a third group of 16 ECC bits (Fig. 3, #318).  
20. 	Regarding claim 45, Chang et al teaches a System-on-Chip (SoC) device is coupled to the array of memory cells in a direct memory access configuration (Fig. 2a, column 6, lines 28-46).
21.	Claim 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent 7,559,004) in view of Troia (Pub. No.:  US 2019/0065397) and further in view of Brown et al (US Patent 6,208,570).
Regarding claim 44, Chang et al and Troia teaches the extended page (Fig. 3, #308). 
However Change et al and Troia is silent with respect to extended page is independently addressable.
 Brown et al teaches extended page is independently addressable (see Fig. 3, #320 and #322 for example).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Brown et al to the teaching of Chang et al and Troia such that address comparison would locate defect memory location, and write data correctly.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, NI et al (Pub. No.:  US 2008/0294935).
		NI et al (Pub. No.:  US 2008/0294935) shows the extended page.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





HY
09/08/2021
/HAN YANG/
Primary Examiner, Art Unit 2824